Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]). By failing to move to withdraw his plea or to vacate the judgment of conviction, defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution (see People v Toxey, 86 NY2d 725, 726 [1995], rearg denied 86 NY2d 839 *1260[1995]; People v Lopez, 71 NY2d 662, 665 [1988]; People v Townley, 286 AD2d 885 [2001]). This case does not fall within the narrow exception to the preservation doctrine because nothing in the plea allocution cast significant doubt on defendant’s guilt or otherwise called into question the voluntariness of the plea (see Lopez, 71 NY2d at 666; People v Welsher, 270 AD2d 839 [2000], lv denied 95 NY2d 806 [2000]). Finally, the bargained-for sentence is not unduly harsh or severe. Present— Martoche, J.P., Lunn, Fahey, Peradotto and Pine, JJ.